United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baton Rouge, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1411
Issued: March 2, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 17, 2019 appellant filed a timely appeal from a June 6, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the June 6, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $1,556.64 for the period June 9 through November 23, 2018 for which she was without
fault; and (2) whether OWCP properly denied waiver of recovery of the overpayment.
FACTUAL HISTORY
On March 29, 2017 appellant, then a 35-year-old city carrier assistant (irregular employee),
filed a traumatic injury claim (Form CA-1) alleging that she fractured her left arm on March 27,
2017 when she fell from a top step of a residence after delivering a parcel in the performance of
duty. She stopped work on March 27, 2017. OWCP accepted the claim for abrasion of left upper
arm; displaced fracture of head of left radius, closed fracture; displaced fracture of left radial
styloid process, closed fracture; laceration without foreign body of other part of head; and radial
collateral ligament sprain of left elbow. Appellant received continuation of pay (COP) from
March 30 to May 13, 2017 and OWCP paid wage-loss benefits on the supplemental roll from
May 14 through June 24, 2017. She received compensation on the periodic rolls from June 25
until November 11, 2017. On October 28, 2017 appellant’s appointment was converted to that of
a full-time city carrier. She returned to full-time limited-duty work on November 14, 2017.
OWCP paid appellant intermittent wage-loss compensation on the supplemental rolls from
November 12, 2017 through March 29, 2019.
Appellant submitted claims for compensation (Form CA-7) for intermittent disability for
the period June 9 through November 23, 2018. OWCP processed those claims.
The record contains overpayment worksheets and computer printouts describing
appellant’s entitlement to compensation for the period June 9 through November 23, 2018, during
which she worked an intermittent work schedule. Appellant’s weekly pay rate of her date-ofinjury position was higher than her pay rate in her modified city carrier position. For the period
June 9 through November 23, 2018, she received $3,165.12 in compensation for intermittent time
lost. However, appellant’s entitlement to compensation for that period, utilizing the Shadrick
formula, was $1,608.48.3 This amounted to an overpayment of $1,556.64.
On May 6, 2019 OWCP issued a preliminary determination that appellant was overpaid
benefits in the amount of $1,556.64 for the period June 9 through November 23, 2018 because it
had paid compensation based on intermittent hours lost without utilizing the Shadrick formula to
calculate wage loss. It noted that appellant did not work a regular schedule on the date of injury
as she was an irregular employee. OWCP explained that, when an employee with an intermittent
or irregular work schedule submits a claim for intermittent hours lost, entitlement for the claimed
period must be computed using the Shadrick formula. It found that appellant was without fault in
the creation of the overpayment. OWCP advised that she could submit evidence challenging the
fact, amount, or finding of fault and that she could request waiver of recovery of the overpayment.
3

The formula for determining loss of wage-earning capacity based on actual earnings was developed in the
Albert C. Shadrick decision, 5 ECAB 376 (1953) and codified at 20 C.F.R. § 10.403. OWCP calculates an employee’s
wage-earning capacity in terms of percentage by dividing the employee’s earnings by the current pay rate for the dateof-injury job.

2

Additionally, it informed her that within 30 days she could request a telephone conference, a final
decision based on the written evidence, or a prerecoupment hearing. OWCP requested that
appellant complete the enclosed overpayment recovery questionnaire (Form OWCP-20) and
submit supporting financial documentation. No evidence was received pertaining to appellant’s
financial circumstances.
By decision dated June 6, 2019, OWCP finalized its preliminary overpayment
determination, finding that appellant had received an overpayment of compensation in the amount
of $1,556.64 for the period June 9 through November 23, 2018 because it failed to utilize the
Shadrick formula to calculate wage loss based on intermittent hours lost. It determined that she
was without fault in the creation of the overpayment, but denied waiver of recovery of the
overpayment of compensation based on the financial information provided. OWCP required
recovery in full within 30 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.4
Title 20 of the Code of Federal Regulations, section 10.500 of OWCP regulations provide
that compensation for wage loss due to disability is available only for any periods during which
an employee’s work-related medical condition prevents him or her from earning the wages earned
before the work-related injury.5
Under OWCP’s procedures, if a claimant with an intermittent or irregular work schedule
submits a claim for intermittent hours lost, the claims examiner should compute entitlement for
that period using the Shadrick formula.6
Section 8129(a) of FECA provides that when an overpayment has been made to an
individual because of an error of fact or law, adjustment shall be made under regulations prescribed
by the Secretary of Labor by decreasing later payments to which the individual is entitled.7
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$1,556.64 for the period June 9 through November 23, 2018 for which she was without fault.

4

5 U.S.C. § 8102(a).

5

20 C.F.R. § 10.500.

6

See supra note 3. See Federal (FECA) Procedure Manual, Part 2 -- Claims, Compensation Claims, Chapter
2.901.7(c)(2) (March 2014).
7

5 U.S.C. § 8129(a).

3

The record contains documentation regarding appellant’s employment that establishes that
appellant was an irregular employee and worked intermittent hours during the period in question.
OWCP’s procedures indicate that the Shadrick formula should be used in calculating
compensation for claimants with intermittent or irregular hours.8 In applying the Shadrick formula
to determine appellant’s entitlement to intermittent compensation for the period June 9 through
November 23, 2018, it properly calculated that appellant was entitled to $1,608.48. However, she
received $3,165.12 for the above period without use of the Shadrick formula. This properly
amounted to an overpayment of $1,556.64. The Board further notes that appellant has not
contested the fact or amount of the overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.9
The waiver or refusal to waive recovery of an overpayment of compensation by OWCP is a matter
that rests within OWCP’s discretion pursuant to statutory guidelines.10
Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom OWCP
seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP.11 Additionally, recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship in attempting to repay the
debt or when an individual, in reliance on such payment or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.12
OWCP’s implementing regulations provide that the individual who received the
overpayment is responsible for providing information about income, expenses, and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. The
information is also used to determine the repayment schedule, if necessary.13 Failure to submit
8

See supra note 6.

9
5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; see A.F., Docket No. 19-0054 (issued
June 12, 2019).
10

A.C., Docket No. 18-1550 (issued February 21, 2019); see Robert Atchison, 41 ECAB 83, 87 (1989).

11

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2018).
12

Id. at § 10.437(a)(b).

13

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

4

the requested information within 30 days of the request shall result in a denial of waiver of
recovery, and no further request for waiver shall be considered until the requested information is
furnished.14
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
The fact that OWCP may have been negligent in the creation of the overpayment does not
entitle appellant to waiver of recovery of the overpayment.15 As OWCP found appellant without
fault in the creation of the overpayment, waiver must be considered, and repayment is still required
unless recovery of the overpayment would defeat the purpose of FECA or be against equity and
good conscience.16 Appellant, however, did not provide the requisite financial documentation to
OWCP.17
In its preliminary determination dated May 6, 2019, OWCP clearly explained the
importance of providing the completed Form OWCP-20 and supporting financial documentation.
It advised appellant that it would deny waiver of recovery if she failed to furnish the requested
financial information within 30 days. Appellant did not submit a completed Form OWCP-20 or
any necessary financial documentation supporting her income and expenses. As a result, OWCP
did not have the necessary financial information to determine if recovery of the overpayment
would defeat the purpose of FECA or if recovery would be against equity and good conscience. It
was, therefore, required to deny waiver of recovery of the overpayment.18
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$1,556.64 for the period June 9 through November 23, 2018 for which she was without fault. The
Board further finds that OWCP properly denied waiver of recovery of the overpayment.

14

Id. at § 10.438(b).

15

See L.D., Docket No. 19-0606 (issued November 21, 2019); R.B., Docket No. 15-0808 (issued October 26, 2015).

16

5 U.S.C. § 8129.

17

20 C.F.R. § 10.438.

18

Id. at § 10.438; see E.M., Docket No. 19-0857 (issued December 31, 2019); L.D., supra note 15.

5

ORDER
IT IS HEREBY ORDERED THAT the June 6, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 2, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

